Exhibit 10.29

LOGO [g80588logo001a.jpg]

EXECUTIVE SUPPLEMENTAL BENEFITS/POLICIES UNIQUE TO ELECTED OFFICERS

Annual Physical Examination

Unisys offers you an opportunity to participate in the Executive Health Program
through the University of Pennsylvania Health System. This is an important
benefit that provides comprehensive health screening and risk reduction services
tailored to your needs and schedule at no cost to you. Alternatively, if you
choose not to participate in the program, you are eligible to obtain an annual
company-paid physical examination from your personal physician. Amounts paid on
your behalf are treated as imputed income.

Executive Death Benefit

As an elected officer, you may elect up to $50,000 group universal life
insurance coverage under the Company-Provided Life Insurance Plan. In addition,
subject to underwriting approvals and applicable corporate governance
requirements, elected officers are eligible for supplemental death benefits
under the Executive Death Benefit Only Program. During active employment, the
program provides a death benefit equal to 4 times your base salary plus target
bonus under the Executive Variable Compensation Plan. At retirement, if you
remain eligible, the program provides a death benefit equal to 2.5 times your
base salary immediately prior to retirement.

Financial Counseling – Tax Preparation Services

Unisys pays for financial counseling services including investment planning,
estate planning, and/or tax preparation, up to an annual limit. You pay for the
services, and Unisys will reimburse you up to your annual limit.

 

Role

   Annual Maximum

CEO

   $ 7,500

Executive Vice President

Senior Vice President

   $ 5,000

Elected Officer VP

   $ 4,000

You may use any service provider except for the Unisys corporate auditor
(currently KPMG). Amounts reimbursed under this program are treated as imputed
income.

Spousal Travel

Spouses may travel with executives on business trips only when spousal
attendance is required. Expenses for spousal travel are treated as imputed
income with a tax gross-up, i.e., Unisys pays the taxes on your behalf so there
is no net impact to you.

Stock Option Transferability

Elected officers may choose to transfer the ownership of their stock options to
a family member or trust.

Please note: This communication describes in a summary fashion or refers to
certain Unisys benefit and compensation plans and programs, without going into
all of the details. The provisions of the applicable plan/program documents
solely determine the legal rights and obligations of any person. In the event of
any discrepancy between these communications and the official plan/program
documents, the applicable plan/program documents (including any amendments), as
interpreted by the plan/program administrator, in his/her/its sole discretion,
will always govern. Unisys reserves the right to amend or terminate any or all
of its benefit and compensation plans, in whole or in part, at any time and for
any reason without prior notice or consent, to the extent permissible under
applicable law.



--------------------------------------------------------------------------------

LOGO [g80588logo002b.jpg]

EXECUTIVE SUPPLEMENTAL BENEFITS/POLICIES UNIQUE TO ELECTED OFFICERS

(continued)

 

Stock Ownership Guidelines

Elected officers are subject to stock ownership guidelines based on a fixed
number of shares of Unisys stock as follows:

 

CEO

   200,000    Shares

EVP

   75,000    Shares

SVP

   45,000    Shares

VP

   25,000    Shares

Elected officers are required to achieve their target by the later of April 1,
2010 or 5 years from becoming an officer.

IMPORTANT: Trading Windows (Quarterly)

In addition to other trading restrictions that may be imposed under the policy
or applicable law, elected officers must limit their sale of Unisys common stock
to periods commencing five (5) trading days after the release by Unisys of its
quarterly or annual financial results and ending twenty-one (21) calendar days
after the commencement of the trading period.

February 2009

Please note: This communication describes in a summary fashion or refers to
certain Unisys benefit and compensation plans and programs, without going into
all of the details. The provisions of the applicable plan/program documents
solely determine the legal rights and obligations of any person. In the event of
any discrepancy between these communications and the official plan/program
documents, the applicable plan/program documents (including any amendments), as
interpreted by the plan/program administrator, in his/her/its sole discretion,
will always govern. Unisys reserves the right to amend or terminate any or all
of its benefit and compensation plans, in whole or in part, at any time and for
any reason without prior notice or consent, to the extent permissible under
applicable law.